Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the continuation application filed / dated October 6, 2020.  Claims 1-20 are presented for examination.

Allowable Subject Matter

The numbering of original claims 1-20 is maintained. No claims have been canceled, and no new claims have been added.

The following is the Examiner’s Statement of Reasons for Allowance:
The Office has deemed Applicant’s originally-filed claims dated October 6, 2020 distinguishable over any reasonable rejection of the claims over candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In addition, the Office notes and remarks that no reasonable disclosure or rejection over prior art, either individually or in combination, expressly teaches or discloses a combination of elements as currently recited by the independent claim(s) as a whole, including the recited feature(s) of a method for providing communication within IP Multimedia Subsystem (IMS) using a connectionless communication protocol, including “providing a unified data repository layer operatively connected to, and accessible by, the common service utilities layer, the IMS service layer and the IMS access layer; and providing an IMS network repository function (NRF) 

The Office also notes that the closest prior art reference(s) identified for possibly disclosing / teaching the features and/or limitations currently recited by independent claims 1 and 11 (Mitel et al, Convida et al, and Interdigital et al), discloses one or more recited limitations of the independent claim but fail to sufficiently disclose other expressly recited features, such as the above said feature noted above.  The Office also adopts the rationale and comments detailed in the PCT examination of the application claims (PCT/US19/27473) as its own for considering the claims of instant application allowable over prior art, and is re-stated / re-produced below.
In particular: the closest candidate prior art, US 2016/G354331 A1 to Mitel Networks Corporation (hereinafter Mitel) discloses a method of providing communication within IP Multimedia Subsystem IMS using a connectionless communication protocol {method of providing communication within IP Multimedia Subsystem IMS using a connectionless communication protocol, abstract, para. [0004}-[0006), [6021]}, comprising: providing an IMS access layer configured to receive incoming communication request in at least one connection-oriented communication protocol (providing an IMS access layer contact point, e.g., a P-CSCF 112 configured to receive incoming communication request in at least one connection-oriented communication protocol, e.g. session-initiation-protocol SIP, Fig. 1, para. [0022], [0023], [0027], 
The second closest candidate prior art, WO 2018/087760 A1 to Convida Wireless, LLO (hereinafter Convida) discloses a method of providing communication within IP Multimedia Subsystem IMS using a connectionless communication protocol (method of providing 
The third closest candidate prior art, US 2017/0257886 A1, to InterDigital Patent Holdings, Inc. (hereinafter InterDigital}, discloses a method of providing communication within IP Multimedia Subsystem IMS using a connectionless communication protocol (method of providing communication within IP Multimedia Subsystem [IMS] 1804 using a connectionless 
Mitel, Convida, InterDigital, and the references of record fail to disclose a method of providing communication within [P Multimedia Subsystem (IMS) using a connectionless communication protocol, comprising: providing an IMS service layer operatively connected to the IMS access layer, wherein the IMS service layer comprises at least one micro-service implementing IMS service, and wherein the at least one micro-service utilizes at least one of service-based interface and open Application Programming interface API for communication with another micro-service; providing a unified data repository layer operatively connected to, and accessible by, the common service utilities layer, the IMS service layer and the IMS access layer; and providing an IMS network repository function NRF operatively connected to, and accessible by, at least one of the common service utilities layer, the IMS service layer and the IMS access layer, wherein the IMS NRF enables at least one of a network function NF and the at 
While it may have been obvious and permissible to one of ordinary skill in the art to modify the method of Mitel’s IMS service layer having an Access Transfer Central Function [ATCF] with Convida's Application Programming Interface [API], it would not have been obvious or permissible to further modify the supposed combination of Mitel with Convida with the teachings of InterDigital to achieve the claimed configuration of “an IMS service layer operatively connected to the IMS access layer, wherein the IMS service layer comprises at least one micro-service implementing IMS service, and wherein the al least one micro-service utilizes at least one of service-based interface and open Application Programming Interface API for communication with another micro-service". The references taken alone, or in combination, fail to sufficiently provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application. 

Examiner’s Amendment

1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To 
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Jong Lee, Reg. No. 36,197 for Charles Ruggiero) on 11/5/2021.

3. The application has been amended as follows:
In the Claims:

Please Amend Claim 11 as follows:
11. (Currently Amended) A system comprising:
electronic circuitry and non-transitory computer-readable medium storing instructions executable for providing communication within IP Multimedia Subsystem (IMS) using a connectionless communication protocol,  and comprising:
               an IMS access layer configured to receive incoming communication request in at least one connection-oriented communication protocol; 
an IMS service layer operatively connected to the IMS access layer, wherein the IMS service layer comprises at least one micro-service implementing IMS service, and wherein the at least one micro-service utilizes at least one of service-based interface and open Application Programming Interface (API) for communication with another micro-service; 
a common service utilities layer operatively connected to the IMS service layer, wherein the common service utilities layer comprises at least one utility accessible to the at least one micro-service; 

an IMS network repository function (NRF) operatively connected to, and accessible by, the common service utilities layer, the IMS service layer and the IMS access layer, wherein the IMS NRF enables at least one of a network function (NF) and the at least one micro-service to at least one of i) discover another NF or micro-service, and ii) communicate with another NF or micro-service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451